       Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBIE CHESSER,                                  No. 2:20-cv-00485 CKD (SS)
12                       Plaintiff,
13           v.                                        ORDER
14    KILOLO KAJIKAZI, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying her applications for Disability Insurance Benefits (“DIB”) and

20   Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act

21   (“Act”). The parties have consented to Magistrate Judge jurisdiction to conduct all proceedings

22   in the case, including the entry of final judgment. For the reasons discussed below, the court will

23   grant plaintiff’s motion for summary judgment and deny the Commissioner’s cross-motion for

24   summary judgment.

25   BACKGROUND

26          Plaintiff was born in 1969. Administrative Transcript (“AT”) 19. From 2005 to 2014, she

27   worked for a property management company, handling a variety of tasks at a 126-unit residential

28   property. She showed units to prospective tenants, oversaw maintenance and landscaping, trained
                                                       1
         Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 2 of 10


 1   new employees, handled paperwork, and responded to tenants’ problems. AT 40-44. At the

 2   hearing on her claims, plaintiff testified that her health grew progressively worse until she could

 3   no longer work. AT 44-45.

 4           Plaintiff applied on August 18, 2016 for DIB and SSI, alleging disability beginning March

 5   1, 2016. AT 39. Plaintiff alleged she was unable to work due to psoriatic arthritis, fibromyalgia,

 6   severe anxiety, and depression. AT 252.

 7           In a decision dated January 28, 2019, the ALJ determined that plaintiff was not disabled. 1

 8   AT 19-28. The ALJ made the following findings (citations to 20 C.F.R. omitted):

 9                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2019.
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
       Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 3 of 10


 1                  2. The claimant has not engaged in substantial gainful activity since
                    March 1, 2016, the alleged onset date.
 2
                    3. The claimant has the following severe impairments: arthritis.
 3
                    4. The claimant does not have an impairment or combination of
 4                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 5
                    5. After careful consideration of the entire record, the undersigned
 6                  finds that the claimant has the residual functional capacity to perform
                    light work with the following exceptions: the claimant is able to lift
 7                  and carry, push and pull 20 pounds occasionally and 10 pounds
                    frequently; she is able to sit for six hours; she is able to stand for six
 8                  hours; she is able to walk for six hours; she is frequently able to climb
                    ramps and stairs; and she is occasionally able to climb ladders, ropes,
 9                  or scaffolds.

10                  6. The claimant is capable of performing past relevant work as a
                    property manager. This work does not require the performance of
11                  work-related activities precluded by the claimant’s residual
                    functional capacity.
12
                    7. The claimant has not been under a disability, as defined in the
13                  Social Security Act, from March 1, 2016, through the date of this
                    decision.
14

15   AT 21-28.
16   ISSUES PRESENTED

17          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

18   disabled: (1) the ALJ erroneously failed to find plaintiff’s mental impairment “severe” at Step

19   Two; (2) the ALJ improperly weighed the opinion of the examining psychiatrist; (3) the ALJ

20   erroneously failed to find plaintiff’s fibromyalgia “severe” at Step Two; (4) the ALJ improperly

21   rejected plaintiff’s subjective symptom testimony; and (5) the RFC is not supported by substantial

22   evidence.

23   LEGAL STANDARDS

24          The court reviews the Commissioner’s decision to determine whether (1) it is based on

25   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

26   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

27   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

28   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable
                                                         3
       Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 4 of 10


 1   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 2   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 3   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 4   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 5   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 6   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 7          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 8   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 9   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

10   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

11   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

12   administrative findings, or if there is conflicting evidence supporting a finding of either disability

13   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

14   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

15   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

16   ANALYSIS

17          A. Credibility

18          Plaintiff asserts that the ALJ improperly discounted her subjective statements about her

19   symptoms and their limiting effects.

20          1. Legal Standard

21          The ALJ determines whether a disability applicant is credible, and the court defers to the

22   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,

23   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

24   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

25   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

26   supported by “a specific, cogent reason for the disbelief”). “Without affirmative evidence

27   showing that the claimant is malingering, the Commissioner’s reasons for rejecting the claimant’s

28   testimony must be clear and convincing.” Morgan v. Commissioner of Social Sec. Admin., 169
                                                        4
       Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 5 of 10


 1   F.3d 595, 599 (9th Cir. 1999).

 2          In evaluating whether subjective complaints are credible, the ALJ should first consider

 3   objective medical evidence and then consider other factors. Bunnell v. Sullivan, 947 F.2d 341,

 4   344 (9th Cir. 1991) (en banc). If there is objective medical evidence of an impairment, the ALJ

 5   then may consider the nature of the symptoms alleged, including aggravating factors, medication,

 6   treatment and functional restrictions. See id. at 345-47. The ALJ also may consider: (1) the

 7   applicant’s reputation for truthfulness, prior inconsistent statements or other inconsistent

 8   testimony, (2) unexplained or inadequately explained failure to seek treatment or to follow a

 9   prescribed course of treatment, and (3) the applicant’s daily activities. Smolen v. Chater, 80 F.3d

10   1273, 1284 (9th Cir. 1996); see generally SSR 96-7P, 61 FR 34483-01; SSR 95-5P, 60 FR 55406-

11   01; SSR 88-13. Work records, physician and third party testimony about nature, severity and

12   effect of symptoms, and inconsistencies between testimony and conduct also may be relevant.

13   Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir. 1997). A failure to seek

14   treatment for an allegedly debilitating medical problem may be a valid consideration by the ALJ

15   in determining whether the alleged associated pain is not a significant nonexertional impairment.

16   See Flaten v. Secretary of HHS, 44 F.3d 1453, 1464 (9th Cir. 1995).

17          The Ninth Circuit recently clarified that, when discounting subjective testimony, an ALJ

18   must provide “specific, clear, and convincing reasons for doing so.” Wade v. Saul, 850 F. App’x

19   568, 569 (9th Cir. 2021) (emphasis in original), citing Lambert v. Saul, 980 F.3d 1266, 1277–78

20   (9th Cir. 2020).

21                  To be sure, we confirm our precedent does “not require ALJs to
                    perform a line-by-line exegesis of the claimant’s testimony....”
22                  Lambert, 980 F.3d at 1277. But the ALJ’s detailed overview of [the
                    claimant’s] medical history—coupled with a nonspecific boilerplate
23                  conclusion that her testimony was “not entirely consistent” with her
                    medical treatment—was not enough to satisfy the minimal
24                  requirements for assessing credibility. Id. at 1277–78; see Brown-
                    Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (“We cannot
25                  review whether the ALJ provided specific, clear, and convincing
                    reasons for rejecting [claimant’s symptom] testimony where, as here,
26                  the ALJ never identified which testimony she found not credible, and
                    never explained which evidence contradicted that testimony.”).
27                  Summarizing [the claimant’s] testimony about her limitations from
                    her mental impairments, and later mentioning that her symptoms
28                  improved with medication and treatment, does not provide clear and
                                                        5
       Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 6 of 10


 1                  convincing reasons to discredit that testimony. See Lambert, 980
                    F.3d at 1278. This is reversible error. Id. (“Because the ALJ did not
 2                  provide enough ‘reasoning in order for us to meaningfully determine
                    whether the ALJ’s conclusions were supported by substantial
 3                  evidence,’ we cannot treat the error as harmless.” (quoting Treichler
                    v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir.
 4                  2014))).

 5   Wade, 850 F. App’x at 569.

 6          2. Facts

 7          The ALJ summarized plaintiff’s statements about her condition as follows:

 8                  The claimant alleges she is unable to work due to her impairments.
                    The claimant testified that her health has gotten worse over time to
 9                  the point where her bosses noticed. She related that she was not able
                    to get to the top of the stairs before clients when showing properties,
10                  she was forgetful, and she was missing meetings. She reported that
                    she was not able to keep anything straight or complete tasks, and she
11                  was written up at work because she forgot dates and details at work.
                    She added that stressful events at the time, such as the death of two
12                  friends and extensive repairs on the property, contributed to her
                    issues.
13
                    The claimant testified that she experiences swelling in her feet and
14                  calves at least once a week that lasts for a couple of days. She
                    reported that she treats her swelling by putting her feet up a little bit
15                  above her waist for at least half of the day. She stated that she also
                    takes medication for this. The claimant testified that she is not able
16                  to stand for more than five minutes before needing to rest. She stated
                    that she is able to walk 50 feet before needing to sit and take a break.
17                  She reported that she is able to sit for about 30 minutes. Although
                    she initially stated that she is able to lift and carry three pounds or
18                  less, she later admitted that she is able to lift a gallon of milk.

19   AT 25-26 (emphasis added), citing AT 34-62 (hearing transcript), 231-246, 251-259 (2016

20   disability reports), 272-302 (2017 disability reports).

21          The ALJ found that, “while the claimant’s medically determinable impairments could

22   reasonably be expected to produce the above-alleged symptoms, the evidence does not support

23   the conclusion that the claimant is entirely unable to work as a result of her impairments.” AT

24   26.

25          The ALJ then summarized the objective medical evidence, but did not explain why it

26   contradicted plaintiff’s subjective statements. This evidence included complaints of “neck pain

27   radiating down to the arms bilaterally and swollen legs” and examination findings of “tenderness,

28   such as in the cervical and lumbar spine, bilateral hips, bilateral shoulders, fingers, and toes,”
                                                         6
         Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 7 of 10


 1   along with some normal findings. AT 26. The ALJ noted that plaintiff “recently reported that the

 2   pain has decreased and she has noted increased mobility, and she stated that she walks for

 3   exercise.” AT 26, citing AT 550 (January 2018 treatment note that plaintiff reported increased

 4   mobility); see AT 623 (February 2018 treatment note that plaintiff walked for exercise). Though

 5   the ALJ described this evidence, he failed to link it to plaintiff’s subjective testimony.

 6           The ALJ next described the December 2016 consultative examination findings of Dr.

 7   Rustom Damania. AT 27. “Positive findings from the physical examination included: tenderness

 8   of all joints of the extremities and almost all of the trigger points were positive. Based on the

 9   examination, Dr. Damania diagnosed the claimant with psoriasis, psoriatic arthritis by history,

10   [and] fibromyalgia by history,” the ALJ noted. AT 26, citing AT 358-365.

11           Earlier in the decision, the ALJ cited medical evidence in reference to plaintiff’s claims of

12   body pain:

13                  The medical evidence of record indicates that the claimant
                    complained of body pain. [Citations omitted.] However, although a
14                  physical examination in September 2016 revealed positive findings
                    at 12 out of 18 trigger points, other examinations revealed no positive
15                  findings at any trigger points. 2 Additionally, physical examinations
                    revealed normal findings related to fibromyalgia, including normal
16                  range of motion and no tenderness. 3 Moreover, the claimant reported
                    that her pain level was a zero on a scale from zero to 10 in June 2016,
17                  June 2017, and September 2017. 4
18   AT 22 (concluding that plaintiff’s fibromyalgia was nonsevere). Also in this portion of the

19   decision, the ALJ cited evidence that cast doubt on plaintiff’s claims of severe mental

20   impairment, including evidence that prescribed medication controlled her symptoms and

21   generally normal mental status examinations while on medication. AT 22 (citations omitted).

22   The ALJ also noted “scant evidence” of treatment by a mental health professional. AT 22.

23           In sum, the ALJ cited objective evidence to support his conclusion that plaintiff’s claims

24   of severe body pain and mental symptoms were not fully credible. However, he did not cite

25   evidence to refute plaintiff’s claims that she could only sit, stand, and walk for short periods of

26
     2
27     Citing AT 480, 518.
     3
       Citing AT 557, 646.
28   4
       Citing AT 717.
                                                        7
         Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 8 of 10


 1   time, and that her legs and feet frequently swelled, requiring them to be elevated.

 2            Turning to the opinion evidence, the ALJ gave partial weight to the opinions of two State

 3   agency consultants who concluded that plaintiff was able to perform work at the light exertional

 4   level. AT 26, citing AT 63-90. The ALJ also gave partial weight to the opinion of Dr. Damiana,

 5   who opined that plaintiff was able to perform light work but was impaired in her ability to climb

 6   and balance. AT 27. The ALJ found this opinion “generally consistent” with the medical

 7   evidence of record and the opinions of the State agency consultants. AT 27. The ALJ did not

 8   mention how the opinion evidence affected his weighing of plaintiff’s subjective testimony.

 9            The ALJ concluded that the RFC was supported “by the evidence as a whole. The

10   claimant’s subjective complaints are not entirely consistent with the medical evidence and other

11   evidence in the record.” AT 27. As noted above, the ALJ supplied specific reasons supported by

12   evidence to discount plaintiff’s claims of debilitating body pain and mental symptoms, but did not

13   do so as to plaintiff’s claims of limited ability to stand, walk, and sit, nor as to her alleged need to

14   elevate her swollen legs and feet. See AT 59 (VE testimony that the need to elevate lower

15   extremities two hours a day, every other day, would eliminate all competitive work).

16            The ALJ’s boilerplate assertion that plaintiff’s testimony was “not entirely consistent”

17   with her treatment history and the State agency medical opinions is not legally sufficient to reject

18   plaintiff’s testimony under the Lambert standard. The undersigned finds harmful error on this

19   basis, as the ALJ found plaintiff able to perform past work as a property manager and made no

20   alternative findings based on a more limited RFC. Plaintiff is entitled to summary judgment. 5

21   CONCLUSION

22            With error established, the court has the discretion to remand or reverse and award

23   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

24   under the “credit-as-true” rule for an award of benefits where:

25                    (1) the record has been fully developed and further administrative
                          proceedings would serve no useful purpose; (2) the ALJ has
26
                          failed to provide legally sufficient reasons for rejecting evidence,
27                        whether claimant testimony or medical opinion; and (3) if the

28   5
         The undersigned does not reach the remaining claims.
                                                       8
        Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 9 of 10


 1                      improperly discredited evidence were credited as true, the ALJ
                        would be required to find the claimant disabled on remand.
 2

 3   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the
 4   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when
 5   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within
 6   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d
 7   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative
 8   proceedings would serve no useful purpose, it may not remand with a direction to provide
 9   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.
10   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the
11   proper approach is to remand the case to the agency.”).
12          Here, the record as a whole creates serious doubt as to whether the claimant was, in fact,
13   disabled during the relevant period. On remand, the ALJ is free to develop the record as needed,
14   including asking a vocational expert hypothetical questions about available jobs based on a
15   revised RFC. The court expresses no opinion regarding how the evidence should ultimately be
16   weighed, and any ambiguities or inconsistencies resolved, on remand. The court also does not
17   instruct the ALJ to credit any particular opinion or testimony. The ALJ may ultimately find
18   plaintiff disabled during the entirety of the relevant period; may find plaintiff eligible for some
19   type of closed period of disability benefits; or may find that plaintiff was never disabled during
20   the relevant period, provided that the ALJ’s determination complies with applicable legal
21   standards and is supported by the record as a whole.
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28
                                                        9
      Case 2:20-cv-00485-CKD Document 29 Filed 08/31/21 Page 10 of 10


 1            For the reasons stated herein, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s motion for summary judgment (ECF No. 17) is granted;

 3            2. The Commissioner’s cross-motion for summary judgment (ECF No. 22) is denied; and

 4            3. The matter is remanded for further administrative proceedings consistent with this

 5   order.

 6   Dated: August 31, 2021
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12   2/chesser0485.ssi.ckd

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
